Title: To George Washington from Major General William Heath, 22 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Augt 22nd 1776half Past 2 oClock A:M.

I have the Honor this moment to receive yours of the last Evening Inclosing Copy of a Letter from Genl Livingston.
I can Assure your Excellency that every thing in my Power

shall be Done to be in Readiness, either to receive the Enemy here or to afford you Aid, Fort Washington is in Good order, but our works here are not yet Compleated, and we are as yet Entirely without any Cannon mounted—General Mifflen Seems Unwilling, that any Should be removed from Mount Washington but I think to order up at least Two this Day we have 15 or 1600 men here, who are Excellent marksmen, and nature has Given us Proper Ground for them, we have received a number of Boards, and shall Put up sheds Immediately in order to Draw our men together being at present much Scattered. I have the Honor to be with great respects your Excellencys most Humble Servt

W. Heath


General Clinton is gone Down to view the most Important Posts and to Raise a sufficient number of militia to defend them if Such a number Can be Mustered, and give orders for Securing the Stocks &c.
P.S. I have this moment seen the Orders from the Adjt Genl to Genl Mifflin The Detachment will march immediately but Your Excellency will consider our Situation. W.H.

